—Appeal from a judgment of the County Court of Broome County (Smith, J.), rendered July 28, 1998, convicting defendant upon his plea of *552guilty of the crime of attempted criminal sale of a controlled substance in the third degree.
Pursuant to a negotiated plea bargain, defendant pleaded guilty to a reduced charge of attempted criminal sale of a controlled substance in the third degree in satisfaction of two indictments and was sentenced as a second felony offender to a term 4 to 8 years in prison. Defendant now argues that this sentence was harsh and excessive principally due to his troubled childhood. Nevertheless, a sentence within permissible statutory ranges will not be disturbed unless extraordinary circumstances exist warranting a modification (see, People v Dolphy, 257 AD2d 681, 684-685, lv denied 93 NY2d 872). Here, given defendant’s criminal record and the details contained in the record, we find no reason to disturb the negotiated sentence in the interest of justice (see, id.).
Cardona, P. J., Mikoll, Crew III, Spain and Graffeo, JJ., concur. Ordered that the judgment is affirmed.